Name: Commission Implementing Regulation (EU) 2018/634 of 24 April 2018 amending Implementing Regulation (EU) 2016/1799 as regards the mapping tables specifying the correspondence between the credit risk assessments of external credit assessment institutions and the credit quality steps set out in Regulation (EU) No 575/2013 of the European Parliament and of the Council (Text with EEA relevance. )
 Type: Implementing Regulation
 Subject Matter: technology and technical regulations;  financial institutions and credit;  free movement of capital;  management;  trade policy;  budget;  civil law
 Date Published: nan

 25.4.2018 EN Official Journal of the European Union L 105/14 COMMISSION IMPLEMENTING REGULATION (EU) 2018/634 of 24 April 2018 amending Implementing Regulation (EU) 2016/1799 as regards the mapping tables specifying the correspondence between the credit risk assessments of external credit assessment institutions and the credit quality steps set out in Regulation (EU) No 575/2013 of the European Parliament and of the Council (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 575/2013 of the European Parliament and of the Council of 26 June 2013 on prudential requirements for credit institutions and investment firms (1), and in particular the third subparagraph of Article 136(1) thereof, Whereas: (1) Commission Implementing Regulation (EU) 2016/1799 (2) specifies in its Annex III, the correspondence of the relevant credit assessments issued by an external credit assessment institution (ECAI) to the credit quality steps set out in Section 2 of Chapter 2 of Title II of Part Three of Regulation (EU) No 575/2013 (mapping). (2) Since the adoption of Implementing Regulation (EU) 2016/1799 additional credit rating agencies have been registered or certified in accordance with Regulation (EC) No 1060/2009 of the European Parliament and of the Council (3). Furthermore, one of the ECAIs for which Implementing Regulation (EU) 2016/1799 provided a mapping has been deregistered. Given that Article 136(1) of Regulation (EU) No 575/2013 requires the specification of mappings for all ECAIs, it is necessary to amend Implementing Regulation (EU) 2016/1799 to provide mappings for the newly registered or certified ECAIs, and to remove the mapping for the deregistered ECAI. (3) This Regulation is based on the draft implementing technical standards submitted by the European Banking Authority, the European Securities and Markets Authority and the European Insurance and Occupational Pensions Authority jointly (the European Supervisory Authorities) to the Commission. (4) The European Supervisory Authorities have conducted open public consultations on the draft implementing technical standards on which this Regulation is based, analysed the potential related costs and benefits and requested the opinion of the Banking Stakeholder Group established in accordance with Article 37 of Regulation (EU) No 1093/2010 of the European Parliament and of the Council (4), the Securities and Markets Stakeholder Group established in accordance with Article 37 of Regulation (EU) No 1095/2010 of the European Parliament and of the Council (5), and the Insurance and Reinsurance Stakeholder Group established in accordance with Article 37 of Regulation (EU) No 1094/2010 of the European Parliament and of the Council (6). (5) Implementing Regulation (EU) 2016/1799 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Amendment to Implementing Regulation (EU) 2016/1799 Annex III to Implementing Regulation (EU) 2016/1799 is replaced by the text set out in the Annex to this Regulation. Article 2 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 April 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 176, 27.6.2013, p. 1. (2) Commission Implementing Regulation (EU) 2016/1799 of 7 October 2016 laying down implementing technical standards with regard to the mapping of credit assessments of external credit assessment institutions for credit risk in accordance with Articles 136(1) and 136(3) of Regulation (EU) No 575/2013 of the European Parliament and of the Council (OJ L 275, 12.10.2016, p. 3). (3) Regulation (EC) No 1060/2009 of the European Parliament and of the Council of 16 September 2009 on credit rating agencies (OJ L 302, 17.11.2009, p. 1). (4) Regulation (EU) No 1093/2010 of the European Parliament and of the Council of 24 November 2010 establishing a European Supervisory Authority (European Banking Authority), amending Decision No 716/2009/EC and repealing Commission Decision 2009/78/EC (OJ L 331, 15.12.2010, p. 12). (5) Regulation (EU) No 1095/2010 of the European Parliament and of the Council of 24 November 2010 establishing a European Supervisory Authority (European Securities and Markets Authority), amending Decision No 716/2009/EC and repealing Commission Decision 2009/77/EC (OJ L 331, 15.12.2010, p. 84). (6) Regulation (EU) No 1094/2010 of the European Parliament and of the Council of 24 November 2010 establishing a European Supervisory Authority (European Insurance and Occupational Pensions Authority), amending Decision No 716/2009/EC and repealing Commission Decision 2009/79/EC (OJ L 331, 15.12.2010, p. 48). ANNEX ANNEX III Mapping tables for the purposes of Article 16 Credit quality step 1 2 3 4 5 6 AM Best Europe-Rating Services Ltd Long-term issuer credit ratings scale aaa, aa+, aa, aa- a+, a, a- bbb+, bbb, bbb- bb+, bb, bb- b+, b, b- ccc+, ccc, ccc-, cc, c, rs Long-term debt ratings scale aaa, aa+, aa, aa- a+, a, a- bbb+, bbb, bbb- bb+, bb, bb- b+, b, b- ccc+, ccc, ccc-, cc, c, d Financial strength ratings scale A++, A+ A, A- B++, B+ B, B- C++, C+ C, C-, D, E, F, S Short-term ratings scale AMB-1+ AMB-1- AMB-2, AMB-3 AMB- 4 ARC Ratings S.A. Medium- and long-term issuers rating scale AAA, AA A BBB BB B CCC, CC, C, D Medium- and long-term issues rating scale AAA, AA A BBB BB B CCC, CC, C, D Short-term issuers rating scale A-1+ A-1 A-2, A-3 B, C, D Short-term issues rating scale A-1+ A-1 A-2, A-3 B, C, D ASSEKURATA Assekuranz Rating-Agentur GmbH Long-term credit rating scale AAA, AA A BBB BB B CCC, CC/C, D Short-term corporate rating scale A++ A B, C, D Axesor SA Global rating scale AAA, AA A BBB BB B CCC, CC, C, D, E Banque de France Global long-term issuer credit ratings scale 3++ 3+, 3 4+ 4, 5+ 5, 6 7, 8, 9, P BCRA  Credit Rating Agency AD Bank long-term ratings scale AAA, AA A BBB BB B C, D Insurance long-term ratings scale iAAA, iAA iA iBBB iBB iB iC, iD Corporate long-term ratings scale AAA, AA A BBB BB B CCC, CC, C, D Municipality long-term ratings scale AAA, AA A BBB BB B CCC, CC, C, D Issue long-term ratings scale AAA, AA A BBB BB B CCC, CC, C, D Bank short-term ratings scale A-1+ A-1 A-2, A-3 B, C, D Corporate short-term ratings scale A-1+ A-1 A-2, A-3 B, C, D Municipality short-term ratings scale A-1+ A-1 A-2, A-3 B, C, D Issue short-term rating scale A-1+ A-1 A-2, A-3 B, C, D Capital Intelligence Ltd International long-term issuer rating scale AAA, AA A BBB BB B C, RS, SD, D International long-term issue rating scale AAA, AA A BBB BB B CCC, CC, C, D International short-term issuer rating scale A-1+ A-1 A-2, A-3 B, C, D International short-term issue rating scale A-1+ A-1 A-2, A-3 B, C, D Cerved Rating Agency S.p.A. Corporate long-term rating scale A1.1, A1.2, A1.3 A2.1, A2.2, A3.1 B1.1, B1.2 B2.1, B2.2 C1.1 C1.2, C2.1 Creditreform Ratings AG Long-term rating scale AAA, AA A BBB BB B C, D CRIF S.p.A. Global long-term rating scale AAA, AA A BBB BB B CCC, D1, D2 Dagong Europe Credit Rating Long-term credit rating scale AAA, AA A BBB BB B CCC, CC, C, D Short-term credit rating scale A-1 A-2, A-3 B, C, D DBRS Ratings Limited Long-term obligations rating scale AAA, AA A BBB BB B CCC, CC, C, D Commercial paper and short-term debt rating scale R-1 H, R-1 M R-1 L R-2, R-3 R-4, R-5, D Claims paying ability rating scale IC-1 IC-2 IC-3 IC-4 IC-5 D Egan-Jones Ratings Co. Long-term credit rating scale AAA, AA A BBB BB B CCC,CC, C, D Short-term credit rating scale A-1+ A-1 A-2 A-3, B, C, D Euler Hermes Rating GmbH Global long-term rating scale AAA, AA A BBB BB B CCC, CC, C, SD, D European Rating Agency, a.s. Long-term rating scale AAA, AA, A BBB BB B CCC, CC, C, D Short-term rating scale S1 S2 S3, S4, NS EuroRating Sp.zo.o. Global long-term rating scale AAA, AA A BBB BB B CCC, CC, C, D Fitch Ratings Long-term issuer credit ratings scale AAA, AA A BBB BB B CCC, CC, C, RD, D Corporate finance obligations  long-term ratings scale AAA AA A BBB BB B CCC, CC, C Long-term international IFS ratings scale AAA, AA A BBB BB B CCC, CC, C Short-term rating scale F1+ F1 F2, F3 B, C, RD, D Short-term IFS ratings scale F1+ F1 F2, F3 B, C GBB-Rating Gesellschaft fÃ ¼r BonitÃ ¤ts-beurteilung mbH Global long-term rating scale AAA, AA A, BBB BB B CCC, CC, C, D HR Ratings de MÃ ©xico, S.A. de C.V. Global long-term rating scale HR AAA(G)/HR AA(G) HR A(G) HR BBB(G) HR BB(G) HR B(G) HR C(G)/HR D(G) Global short-term rating scale HR+1(G)/HR1(G) HR2(G) HR3(G) HR4(G), HR5(G), HR D(G) ICAP Group S.A Global long-term rating scale AA, A BB, B C, D E, F G, H INC Rating Sp. z o.o. Long-term issuer credit rating scale AAA, AA A BBB BB B CCC,CC, C, D Japan Credit Rating Agency Ltd Long-term issuer ratings scale AAA, AA A BBB BB B CCC, CC, C, LD, D Long-term issue ratings scale AAA, AA A BBB BB B CCC, CC, C, D Short-term issuer ratings scale J-1+ J-1 J-2 J-3, NJ, LD, D Short-term issue credit ratings scale J-1+ J-1 J-2 J-3, NJ, D Kroll Bond Rating Agency Long-term credit rating scale AAA, AA A BBB BB B CCC, CC, C, D Short-term credit rating scale K1+ K1 K2, K3 B, C, D modeFinance S.r.l. Global long-term rating scale A1,A2 A3 B1 B2 B3 C1, C2, C3, D Moody's Investors Service Global long-term rating scale Aaa, Aa A Baa Ba B Caa, Ca, C Bond fund rating scale Aaa-bf, Aa-bf A-bf Baa-bf Ba-bf B-bf Caa-bf, Ca-bf, C-bf Global short-term rating scale P-1 P-2 P-3 NP Rating-Agentur Expert RA GmbH International credit rating scale AAA, AA A BBB BB B CCC,CC, C, D, E International reliability rating scale AAA, AA A BBB BB B CCC,CC, C, D, E Scope Ratings AG Global long-term rating scale AAA, AA A BBB BB B CCC, CC,C, D Global short-term rating scale S-1+ S-1 S-2 S-3, S-4 Spread Research International long-term rating scale AAA, AA A BBB BB B CCC, CC, C, D Standard & Poor's Ratings Services Long-term issuer credit ratings scale AAA, AA A BBB BB B CCC, CC, R, SD/D Long-term issue credit ratings scale AAA, AA A BBB BB B CCC, CC, C, D Insurer financial strength ratings scale AAA, AA A BBB BB B CCC, CC, SD/D, R Fund credit quality ratings scale AAAf, AAf Af BBBf BBf Bf CCCf Mid Market Evaluation ratings scale MM1 MM2 MM3, MM4 MM5, MM6 MM7, MM8, MMD Short-term issuer credit ratings scale A-1+ A-1 A-2, A-3 B, C, R, SD/D Short-term issue credit ratings scale A-1+ A-1 A-2, A-3 B, C, D The Economist Intelligence Unit Ltd Sovereign rating band scale AAA, AA A BBB BB B CCC, CC, C, D